I N         T H E         C O U R T         O F        A P P E A L S             O F         T E N N E S S E E

                                                                       E A S T E R N                  S E C T I O N                                 FILED
                                                                                                                                                        January 12, 1998

                                                                                                                                                   Cecil Crowson, Jr.
                                                                                                                                                    Appellate C ourt Clerk
M   &     M     P R O P E R T I E S                                                               )         S E V I E R C O U N T Y
                                                                                                  )         0 3 A 0 1 - 9 7 0 5 - C H - 0 0 1 7 1
P. l a i n t i f f - A p p e l l e e                                                 )
                                                                                                  )
                                                                                                  )
              v .                                                                                 )         H O N . C . S .                   R A I N W A T E R ,         J R . ,
                                                                                                  )         C H A N C E L L O R
                                                                                                  )
A N N A       R U T H     M A P L E S ,            e t      a l .                                 )
                                                                                                  )
              D e f e n d a n t s - A p p e l l a n t s                                           )         A F F I R M E D             A N D       R E M A N D E D




P H I L I P N E M E T H             O F G A T L I N B U R G ;                           F R A N K           B .       B I R D         a n d       L .     L E E     K U L L     O F
M A R Y V I L L E F O R             A P P E L L A N T S

D U D L E Y W . T A Y L O R                   O F         K N O X V I L L E                 a n d         D O N A L D          B .      O A K L E Y           O F   M O R R I S T O W N
F O R A P P E L L E E




                                                                       O      P         I     N       I     O     N




                                                                                                                                                  G o d d a r d ,       P . J .




                          T h i s      i s         a      s u i t      f o r            d e c l a r a t o r y                  j u d g m e n t            b r o u g h t       b y

M   &     M     P r o p e r t i e s ,              a      g e n e r a l            p a r t n e r s h i p ,                     a g a i n s t            A n n a     R u t h     M a p l e s

a n d     h e r       d a u g h t e r ,            D o r o t h y            M a p l e s               R o b e r t s ,               s e e k i n g         a     d e t e r m i n a t i o n

t h a t       t h e     l e a s e      h e l d            b y      M   &      M         P r o p e r t i e s                  a s      t o     a     c e r t a i n       t r a c t     i n

G a t l i n b u r g ,         s o m e t i m e s                  d e n o m i n a t e d                    i n     t h e        r e c o r d          a s       " t h e   E x t e n d e d

L e a s e , "         e x p i r e s         o n        D e c e m b e r             3 1 ,          2 0 3 4 ,           r a t h e r           t h a n       A p r i l     1 ,     2 0 1 8 ,
t h e     t e r m i n a t i o n           d a t e       o f     t h e     o r i g i n a l           l e a s e       a s     t o     t h e       t r a c t       i n

q u e s t i o n .



                          B o t h       p a r t i e s         m o v e     f o r     s u m m a r y           j u d g m e n t         b a s e d       u p o n       t h e

r e c o r d       w h i c h       c o n s i s t s         o f     n u m e r o u s           p l e a d i n g s ,           a t t a c h m e n t s ,

a f f i d a v i t s         a n d       d e p o s i t i o n s .



                          T h e     C h a n c e l l o r           e n t e r e d         a     c o m p r e h e n s i v e ,             d e t a i l e d           a n d

s c h o l a r l y         m e m o r a n d u m           o p i n i o n         w h i c h       i s     a t t a c h e d         a s     a n       A p p e n d i x         t o

t h i s     o p i n i o n         a n d     i s       a d o p t e d       a s     t h e       o p i n i o n         o f     t h i s       C o u r t .



                          I n     r e a c h i n g         o u r       c o n c l u s i o n           r e l a t i v e         t o     d i s p o s i t i o n             o f

t h i s     a p p e a l ,         w e     r e c o g n i z e           t h a t     t h e       C h a n c e l l o r           m i s s t a t e d           t h e     f a c t

t h a t     t h e       o r i g i n a l         l e a s e       o n     w h a t     i s       k n o w n       a s     t h e       m i l l       p r o p e r t y         a n d

t h e     l e a s e       o n     w h a t       i s     k n o w n       a s     t h e       p a r k i n g       l o t       t r a c t       w e r e       p a i d       b y

s e p a r a t e         c h e c k s .           I t     d o e s       a p p e a r       t h a t       a t     l e a s t       o n     a     f e w       o c c a s i o n s

a   s i n g l e         c h e c k       w a s     i s s u e d ,         a n d     o n       o t h e r       o c c a s i o n s         t w o       c h e c k s ,

e a c h     f o r       o n e - h a l f         o f     t h e     t o t a l       r e n t         o w e d .         I n     a n y     e v e n t ,         h o w e v e r ,

t h e     c h e c k s       w e r e       n o t       c a l l e d       t o     t h e       C h a n c e l l o r ' s           a t t e n t i o n           u n t i l         a

p o s t - t r i a l         m o t i o n         a f t e r       h e     h a d     f i l e d         h i s     m e m o r a n d u m           o p i n i o n .

M o r e o v e r ,         w e     d o     n o t       b e l i e v e       t h a t ,         e v e n     i f     t h e       r e n t s       w e r e       a l w a y s

p a i d     b y     a     s i n g l e       c h e c k ,         t h i s       p r e s e n t s         a n     i s s u e       a s     t o       a n y     m a t e r i a l

f a c t     w h i c h       w o u l d       p r e c l u d e           e n t r y     o f       a     s u m m a r y         j u d g m e n t .



                          F i n a l l y ,         w e     o b s e r v e         t h a t       t h e     C h a n c e l l o r ,             i n     s u p p o r t i n g

h i s     d e c i s i o n ,         r e l i e d         o n     f a c t s       n o t       a p p e a r i n g         i n     t h e       w r i t t e n

i n s t r u m e n t s ,           a n d     t h a t       t h e r e       a r e     c e r t a i n           m a t t e r s         f o u n d       i n     t h e



                                                                                    2
r e c o r d     f r o m       w h i c h       a n     i n f e r e n c e         c o u l d     b e     d r a w n       t o     s u p p o r t           t h e

L e s s o r ' s       p o s i t i o n         t h a t       i t     w a s     t h e     i n t e n t     o f     t h e       p a r t i e s         t h e       l e a s e

i n     q u e s t i o n       w a s       d e p e n d e n t         u p o n     t h e     c o n t i n u e d       l e a s e         o f       t h e     p a r k i n g

l o t     p r o p e r t y ,         w h i c h       h a d     l o n g       s i n c e     e x p i r e d       b e c a u s e         o f       f a i l u r e         t o

m a k e     t h e     r e n t a l         p a y m e n t s .           W h i l e       o r d i n a r i l y       s u c h       a     s t a t e         o f     f a c t s

w o u l d     p r e c l u d e           e n t r y     o f     a     s u m m a r y       j u d g m e n t ,       i n     v i e w         o f     t h e       f a c t

t h a t     b o t h       p a r t i e s       m o v e       f o r     s u c h ,       c o n t e n d i n g       t h e       m a t e r i a l

d e t e r m i n a t i v e           f a c t s       a r e     u n d i s p u t e d ,         a n d     i t     a p p e a r s         a l l       f a c t s

n e c e s s a r y         f o r     t h e     d e t e r m i n a t i o n           o f     t h i s     a p p e a l       a r e       a     p a r t       o f     t h e

r e c o r d ,       w e     a r e       d i s i n c l i n e d         t o     v a c a t e     t h e     j u d g m e n t           a n d       r e m a n d       t h e

c a s e     b e c a u s e         o f     t h e     t e n u o u s       i n f e r e n c e s         t h a t     m i g h t         b e     r a i s e d         i n

t h e     L e s s o r ' s         f a v o r .



                          F o r     t h e     f o r e g o i n g         r e a s o n s       t h e     j u d g m e n t         o f       t h e     T r i a l

C o u r t     i s     a f f i r m e d         a n d     t h e       c a u s e     r e m a n d e d       f o r     s u c h         o t h e r

p r o c e e d i n g s ,           i f     a n y ,     a s     m a y     b e     n e c e s s a r y       a n d     c o l l e c t i o n             o f       c o s t s

b e l o w .         C o s t s       o f     a p p e a l       a r e     a d j u d g e d       a g a i n s t       t h e       L e s s o r s .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                                  3